Nichols, Chief Justice.
This is an appeal in a divorce and alimony proceeding. The husband enumerates as error the admission of a deposition of the doctor who had been treating the wife. He contends the deposition was not admissible because he was not present to cross examine the doctor at the time it was taken.
He had proper notice of the time and place of the taking of the deposition. If he was unable to be present because of previous commitments, he should have moved for a protective order under Section 26 (c) of the Civil Practice Act (Code Ann. § 81A-126 (c)). See Reams v. Composite State Bd. of Medical Examiners, 233 Ga. 742 (213 SE2d 640) (1975). The failure of his counsel to be present to cross examine the deponent was no fault of the appellee. Therefore, the trial court did not err in allowing the deposition into evidence. Code Ann. § 81 A-132. Wong *577Ho v. Dulles, 261 F2d 456 (3) (9th Cir.) (1958).
Submitted September 15, 1978
Decided October 25, 1978
Rehearing denied November 21, 1978.
William I. Sykes, Jr., for appellant.
Jack C. Bell, for appellee.

Judgment affirmed.


All the Justices concur.